NUMBER 13-06-053-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




MIGUEL HERNANDEZ, M.D.,						Appellant,

v.


JULIOUS EBROM,								Appellee.


On appeal from the 389th District Court 

of Hidalgo County, Texas.




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Vela  
Memorandum Opinion by Justice Vela


	Appellant, Miguel Hernandez, M.D., appeals the trial court's order denying his
motion to dismiss pursuant to Chapter 74.351 of the Texas Civil Practice and
Remedies Code. Tex. Civ. Prac. & Rem. Code Ann. § 74.351 (Vernon Supp. 2006).
Appellant did not file this appeal as an interlocutory appeal pursuant to Texas Civil
Practice and Remedies Code Section 51.014(a)(9).   Rather, appellant appealed this
case only after an agreed order of nonsuit was entered, dismissing with prejudice all
of appellee's claims against appellant and McAllen Bone and Joint Clinic, a co-defendant in the trial court.  We dismiss the case as moot.
	Appellee, Julious Ebrom, filed suit against Miguel Hernandez, M.D. and McAllen
Bone and Joint Clinic for medical malpractice.  Thereafter, appellant and McAllen Bone
and Joint Clinic filed a motion to dismiss and amended motion to dismiss pursuant to
Texas Civil Practice and Remedies Code section 74.351, claiming that the expert
report filed by appellee was inadequate. Tex. Civ. Prac. & Rem. Code Ann. § 74.351
(Vernon Supp. 2006). On July 6, 2005, the trial court granted McAllen Bone and Joint
Clinic's motion to dismiss and denied the motion to dismiss filed by Appellant
Hernandez.  Several months later, on January 4, 2006, the trial court entered an
agreed order granting nonsuit, dismissing all of appellee's claims against appellant with
prejudice.  Appellant filed his notice of appeal complaining of the trial court's order
denying the motion to dismiss on February 6, 2006.
	In two cases almost directly on point, this Court previously held that it lacked
subject matter jurisdiction to review similar orders denying motions to dismiss because
they were rendered moot by the trial court's subsequent dismissal of the cases by
nonsuit.  Barrera v. Rico,  No. 13-04-480-CV,  2005 Tex. App. LEXIS 5683 *2 (Tex.
App.-Corpus Christi, September 15, 2005, pet. filed); Villafani v. Trejo,  No. 13-04-449-CV,  2005 Tex. App. LEXIS 8265 (Tex. App.-Corpus Christi, October 6, 2005,
pet. filed).  In Rico, this Court held that the nonsuit vitiated the earlier order and
rendered moot any controversy.   Rico, 2005 Tex. App. LEXIS 5683 at *2; See also
In re Bennett, 960 S.W.2d 35,38 (Tex. 1997) (orig. proceeding). Because we are
bound to follow our own precedent, we likewise dismiss this appeal.
	The appeal is dismissed.
 
									______________________
									ROSE VELA
									Justice

Memorandum Opinion delivered and 
filed this 8th day of February, 2007.